Citation Nr: 0312788	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  98-15 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from August 11, 1976, to December 14, 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision 
(issued in January 1998) of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, that 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for schizophrenia, undifferentiated type.  The 
appellant appealed to the Board of Veterans' Appeals (Board) 
for favorable resolution.  

In June 2001, the Board determined that the evidence 
submitted to reopen the claim was not so significant as to be 
deemed new and material evidence.  On June 12, 2002, the 
United States Court of Appeals for Veterans Claims (CAVC) 
vacated the decision and remanded the issue back to the Board 
for further action consistent with a joint motion for remand 
and stay of proceedings.  In that pleading, the parties had 
argued that the Board's decision contained inadequate reasons 
and bases with respect to a denial of a time extension for 
rescheduling of a hearing.  While the case was on remand from 
the CAVC, the Board offered the appellant a new hearing 
before a member of the Board; however the appellant's 
attorney declined the offer.  Thus, any deficiency with 
respect to the Board's previous denial of another hearing is 
considered cured; however, in the interim the appellant's 
attorney has submitted additional medical evidence along with 
a waiver of the appellant's right to initial RO consideration 
of that evidence.  This evidence must be considered at this 
time.   


FINDINGS OF FACT

1.  By rating decision dated in July 1978, the RO denied a 
claim of entitlement to service connection for a nervous 
condition. 

2.  Evidence received at the RO or at the Board subsequent to 
the July 1978 RO decision regarding the issue of entitlement 
to service connection for schizophrenia is either cumulative 
or redundant, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1978 RO rating decision, which denied 
entitlement to service connection for a nervous condition, is 
final.  38 U.S.C. § 4005; 38 C.F.R. §§ 19.118, 19.153 (1978) 
(currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2002)).


2.  New and material evidence has not been received to 
warrant reopening the previously and finally denied claim of 
entitlement to service connection for a nervous condition to 
include schizophrenia.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim for service connection for a nervous condition was 
denied by the RO in a July 1978 rating decision, which became 
final absent further timely appeal.  38 U.S.C.A. §§ 5108, 
7105(b), (c) (West 2002).  Pursuant to 38 U.S.C. §§ 5108 and 
7105(c), when a claim has been disallowed by the RO, "the 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered" 
unless new and material evidence has been presented.  
38 C.F.R. §§ 3.160, 20.200, 20.201, 20.202, 20.301(a), 
20.1103 (2002).

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  With respect to any application 
to reopen a finally decided claim, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Revisions have been made to 38 C.F.R. § 3.156, most notably a 
requirement that, to be new and material, evidence "must 
raise a reasonable possibility of substantiating the claim."  
66 Fed. Reg. 45,630 (effective as to claims received on or 
after August 29, 2001).  The claim in this appeal was 
received prior to that date, and is entitled to be evaluated 
using the previous-more liberal-version of the regulation.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the July 1978 
RO rating decision consists of service medical and personnel 
records (SMRs), VA inpatient treatment reports, a DD Form 
214, and claims and statements of the appellant.  These are 
briefly discussed below.

The appellant's DD-214 reflects that at the time of discharge 
he was assigned to the Walter Reed Army Medical Center mental 
health clinic.  

The appellant's SMRs contain a November 1976 medical board 
report that reflects that the appellant had completed basic 
military training and was about to enter advanced infantry 
training when he had a psychotic break.  An Army medical 
board determined that the appellant suffered from 
schizophrenia, undifferentiated type, with acute psychotic 
episode, manifested by ambivalence, autistic thinking, 
somatic preoccupation, feelings of unreality and loose 
associations under stress.  He also showed blunted affect.  
The report discusses a prior psychotic episode in 1973 and 
concludes that the current disorder existed prior to entry 
and was not aggravated during military service.  The report 
also notes that upon discharge the appellant was to be 
transferred to a VA hospital.  

A VA hospital report reflects that the appellant was 
transferred to a VA hospital shortly before release from 
ACDUTRA and hospitalized from December 10, 1976, to March 8, 
1977.  At the time of discharge from the VA hospital, it was 
felt that he had calmed down immensely but needed a 
structured supportive setting such as a day hospital program, 
and that he did not seem to be ready to go to work or school.

In July 1978, the RO denied service connection for a nervous 
condition.  The appellant did not appeal the decision and it 
became final.  

The Board must review the evidence submitted since the final 
July 1978 decision to determine whether any of it is new and 
material evidence, that is, whether it is neither cumulative 
nor redundant, whether it is so significant it should be 
considered to fairly evaluate the claim, or whether it 
results in a more complete record for evaluating the service 
connection claim.  The evidence submitted since the July 1978 
RO decision includes VA treatment reports, Social Security 
Administration (SSA) records, private medical records, a 
letter from the appellant's mother who is qualified as a 
clinical social worker, the appellant's claims, the testimony 
of the appellant and his mother, and the February 2001 and 
March 2003 opinions of Dr. Waynick.  The VA, Social Security 
Administration, and private records merely confirm that the 
appellant continues to be treated for schizophrenia.  He 
experiences remissions between acute psychotic episodes for 
which hospitalization has often been required.  This evidence 
is cumulative because it serves to reinforce a fact already 
proved, the diagnosis and chronic nature of the appellant's 
mental disorder.

Dr. Waynick concluded that the appellant was normal at the 
time that he entered active service irrespective of prior 
hospitalizations for psychotic episodes.  Dr. Waynick also 
found a causal relationship between the breakdown during 
active service and the rigors of the appellant's experiences 
during active service.  Dr. Waynick also noted that the 
appellant exhibited no psychotic symptoms during two personal 
examinations conducted in 2000 and in 2002. 

After reviewing the above evidence, the Board fully agrees 
with Dr. Waynick.  The appellant certainly appears to have 
been normal at the time he began ACDUTRA, and he certainly 
did have a psychotic break during training due to its rigors; 
however, competent medical evidence of those facts had been 
previously considered in the July 1978 RO decision.  
Additional evidence supporting those facts is cumulative or 
redundant, not new.  Moreover, because the ultimate issue for 
resolution is whether a preexisting nervous disorder was 
aggravated (permanently worsened) by ACDUTRA, the medical 
opinion is not material, as it does not address this issue.  
Thus, the Board concludes that the newly submitted evidence 
is not new and material and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The application to reopen the claim must 
therefore be denied.  38 U.S.C.A. § 5108; Manio, supra.

With respect to VA's duty to assist the appellant in this 
matter, 38 U.S.C.A. § 5103A(f) (West 2002) states the 
following:

Nothing in this section shall be construed to 
require the Secretary to reopen a claim that has 
been disallowed except when new and material 
evidence is presented or secured, as described in 
section 5108 of this title.   

However, 38 U.S.C.A. § 5103A(g) (West 2002) states the 
following:

Nothing in this section shall be construed as 
precluding the Secretary from providing such other 
assistance under subsection (a) to a claimant in 
substantiating a claim as the Secretary considers 
appropriate. 

The Board's previous decision (now vacated) explained that 
new and material evidence had not been submitted because none 
of the submissions tended to show that service had caused any 
aggravation of the preexisting mental disorder.  Because the 
appellant has not submitted any evidence tending to show that 
active service aggravated his mental disorder, the Board does 
not find that any additional assistance to the appellant in 
substantiating his claim is appropriate.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (where the CAVC 
determined that the Board must notify the appellant of the 
evidence that he must obtain and of what evidence VA would 
attempt to obtain). 


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim is denied.  



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

